Citation Nr: 1404041	
Decision Date: 01/29/14    Archive Date: 02/10/14	

DOCKET NO.  11-20 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a right elbow disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for a gastrointestinal disability characterized by heartburn, constipation, and diarrhea.

6.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to July 2002.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

Good or sufficient cause having been shown, the Veteran's appeal has been advanced on the Board's docket under the provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2013).  

This case was previously before the Board in March 2013, at which time it was remanded for additional development.  The case is now, once more, before the Board for appellate review.  

For reasons which will become apparent, this appeal is once again being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.



REMAND

At the time of the Board's prior remand in March 2013, it was requested that the Veteran be afforded VA orthopedic and internal medicine examinations in order to more accurately determine the exact nature and etiology of the disabilities at issue.  Pertinent evidence of record is to the effect that the Veteran was, in fact, scheduled for those examinations on June 28, 2013, but failed to report to the designated VA Medical Center. 

The Board observes that, in a Report of Contact dated in early July 2013, it was noted that the Veteran had "called in" regarding the VA Compensation and Pension examination scheduled at the Memphis (Tennessee) VA Medical Center in June 2013, indicating that he had missed the exam because he was not aware of his appointment.  Noted at the time was that the Veteran had updated his address, and that the prior appointment letter may have gone to his "old address."  Under the circumstances, the Veteran requested that the VA examination for which he had been scheduled be rescheduled.  

In an Informal Hearing Presentation dated in early August 2013, the Veteran's accredited representative reiterated the aforementioned, requesting that the Veteran's appeal be remanded in order that the Veteran might be rescheduled for the aforementioned VA examinations.  Significantly, in a subsequent Informal Hearing Presentation of December 2013, the Veteran's accredited representative once again requested that, in light of the aforementioned, the Veteran be rescheduled for his VA examinations.

Based on a review of the file, it is unclear whether the correspondence scheduling the Veteran for his VA examinations was, in fact, sent to his "old" address.  Nonetheless, in light of the aforementioned, and in deference to the request of the Veteran's accredited representative, the case is once again REMANDED to the AMC/RO for the following actions:

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to April 2013, the date of the most recent evidence of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.

2.  The Veteran should then be afforded appropriate VA medicine examinations in order to more accurately determine the exact nature and etiology of the disabilities at issue.  The Veteran is hereby notified that it is his responsibility to report for the examinations, and to cooperate in the development of his claims.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

Following completion of the examinations, the orthopedic examiner should specifically comment as to whether the Veteran currently suffers from chronic, clinically-identifiable disabilities of the right elbow and/or right and left knees, and, if so, whether those disabilities at least as likely as not had their origin during, or are in some way the result of, the Veteran's period of active military service.  

Following completion of the internal medicine examination, the examiner should specifically comment as to whether the Veteran currently suffers from a chronic, clinically-identifiable gastrointestinal disorder (to include a disorder characterized by heartburn, constipation, and/or diarrhea), as well as sleep apnea and erectile dysfunction, and, if so, whether such disabilities at least as likely as not had their origin during, or are in some way the result of, the Veteran's period or periods of active military service.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the examiners must specify in their reports that the claims file, as well as the Veteran's Virtual VA (including Capri records) and Veterans Benefits Management System electronic records, have been reviewed.

3.  The AMC/RO should then review the aforementioned reports to ensure that they are in complete compliance with the directives of this REMAND, and that the examiners have documented their consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the reports are deficient in any manner, the AMC/RO must implement corrective procedures.

4. The AMC/RO should then readjudicate the Veteran's claims for service connection for a right elbow disability, right and left knee disabilities, sleep apnea, a gastrointestinal disability (including one characterized by heartburn, constipation, and diarrhea), and erectile dysfunction.  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with an additional Supplemental Statement of the Case (SSOC) which contains notice of all relevant action taken on the claims for benefits since the issuance of the most recent SSOC in July 2013.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

	                  _________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012)

